               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


SEGMENT CONSULTING
MANAGEMENT, LTD., a British
Columbia, Canada Company; and
LIGHTHOUSE ENTERPRISES INC.,
a Barbados Company,
                                                   CIVIL ACTION
       Plaintiffs,
                                            FILE NO: 1:20-cv-01837-CAP
v.
                                                   JURY DEMAND
BLISS NUTRACETICALS LLC, a
Georgia Limited Liability Company;
VIVAZEN BOTANICALS LLC, a
Florida Limited Liability Company;
and DOES 1 through 10,

       Defendants.


     MOTION FOR EXPEDITED CONSIDERATION AND IMMEDIATE
     ORDER ON PLAINTIFFS' EX PARTE MOTION FOR TEMPORARY
                     RESTRAINING ORDER

      COME NOW Plaintiffs Segment Consulting Management, Ltd. (“Segment”),

and Lighthouse Enterprises Inc. (“Lighthouse”) (collectively, “Plaintiffs”), and

pursuant to Local Rules 7.4, 7.5(A) and 65.1, respectfully move this Honorable

Court for expedited consideration and an immediate Order on Plaintiffs' Ex Parte

Motion for Temporary Restraining Order, filed with the Court on April 29, 2020.


                                       1
(Dkt. 5, 5-1, and 5-2). Expedited consideration is warranted, as detailed in Plaintiffs'

Motion and Memorandum in Support Thereof, because Plaintiffs have demonstrated

"(1) a substantial likelihood of success on the merits of the underlying case; (2) [that

Plaintiffs] will suffer irreparable harm in the absence of an injunction; (3) a harm

suffered by [Plaintiffs] in the absence of an injunction would exceed the harm

suffered by the opposing party if the injunction issued, and (4) an injunction would

not disserve the public interest." N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522

F.3d 1211, 1217 (11th Cir. 2008). Plaintiffs hereby incorporate and adopt the

arguments and citations to authority contained in Plaintiffs' Ex Parte Motion for

Temporary Restraining Order and Memorandum in Support Thereof, as though fully

set forth herein. (See Dkt. 5, 5-1, and 5-2).

      WHEREFORE, Plaintiffs pray for expedited consideration and an immediate

Order GRANTING their Ex Parte Motion for Temporary Restraining Order.

      Respectfully submitted this 14th day of May, 2020.

                                               HALL BOOTH SMITH, P.C.

                                               /s/ Samuel S. Sykes II
                                               John E. Hall, Jr.
 191 Peachtree Street, NE, Suite 2900          Georgia Bar No. 319090
 Atlanta, Georgia 30303                        Samuel S. Sykes II
 Phone: (404) 954-5000                         Georgia Bar No. 227548
 Fax (404) 954-5020
 jhall@hallboothsmith.com                      Attorneys for Plaintiffs
 ssykes@hallboothsmith.com

                                           2
                                  STRONG & HANNI

                                  /s/ Spencer W. Young
                                  Brian C. Johnson
102 South 200 East                Utah Bar No. 3936
Suite 800                         Spencer W. Young
Salt Lake City, Utah 84111        Utah Bar No. 16993
Phone (801) 531-7080              [Admitted Pro Hac Vice]
Fax (801) 596-1508
bjohnson@strongandhanni.com       Attorneys for Plaintiff
syoung@strongandhanni.cm




                              3
